         Case 5:18-cv-00118-KS-MTP Document 100 Filed 07/17/19 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF MISSISSIPPI
                                    WESTERN DIVISION

    CASSIE B. ANDERSON,                                                                    PLAINTIFF
    Individually and as Trustee of the David D.
    Anderson Family Trust,

    V.                                                            CASE NO. 5:18-CV-118-KS-MTP

    PAGE MCCLENDON                                                                      DEFENDANT


                       MEMORANDUM IN SUPPORT OF
         OBJECTION TO AND MOTION TO QUASH SUBPOENA DUCES TECUM


         Ralph A. Yelverton ﬁles this Memorandum in Support of his Objection to and Motion to

Quash Subpoena Duces Tecum (the “Motion”) under Fed. R. Civ. P. 45(d)(2)(B) and

(d)(3)(A)(iii), as follows:

                                              Introduction

         Yelverton is a licensed Mississippi attorney that represented Defendant Page McClendon

in her estate planning matters. Plaintiff Cassie B. Anderson has, however, served Yelverton with a

Subpoena Duces Tecum (the “Subpoena,” Dkt. 56-1) commanding him to produce “[a]ll billing

records related to estate planning services performed for . . . Page McClendon.”1 But these

records contain billing entries that reveal information protected by both the attorney-client

privilege and work-product doctrine. As the Mississippi Supreme Court has made clear, these

billing records are not discoverable and should be protected. Hewes v. Langston, 853 So. 2d 1237,




1
 Plaintiff also requested the billing records for estate planning services rendered to David D. Anderson. To
the extend Yelverton’s billing records pertain to services rendered to only David D. Anderson and not
McClendon, those billing records will be produced.
       Case 5:18-cv-00118-KS-MTP Document 100 Filed 07/17/19 Page 2 of 5



1248-49 (Miss. 2003). This Court should therefore grant Yelverton’s Motion and quash the

Subpoena.2

                                                   Facts

        Yelverton and his law ﬁrm, Stubbleﬁeld & Yelverton, PLLC, represented David C.

Anderson from approximately 2001 until his death in 2018, performing estate planning, business,

and related services.

        Yelverton also represented McClendon—David Anderson’s wife—for the limited

purpose of preparing a will and power of attorney in 2015.

        As Yelverton testiﬁed during his deposition in this case, Yelverton did not represent

McClendon and David Anderson jointly. (E.g. Yelverton Dep. 170:7-14, attached to the Motion as

Ex. A.) Instead, Yelverton represented McClendon separately. Id.

        Nevertheless, on July 2, 2019, Cassie Anderson issued the Subpoena, which commands

Yelverton to produce all billing records related to the estate planning services he performed for

McClendon.

                                                Argument

        This Court should quash the Subpoena because it requests documents protected by the

attorney-client privilege and work-product doctrine. Fed. R. Civ. P. 45(d)(3)(A)(iii); Ishee v. Fed.

Nat’l Morg. Ass’n, 2014 WL 2162753, at *1 (S.D. Miss. May 23, 2015).

        Under Mississippi law,3 the attorney-client privilege protects “conﬁdential

communications made for the purpose of facilitating the rendition of professional legal services to



2
  As explained below, Yelverton is agreeable to producing the billing records to the Court for in camera
inspection and to redacting all non-protected information before production.
3
  Under Fed. R. Evid. 501, Mississippi law determines the applicability of the attorney-client privilege.
Dunn v. State Farm Fire & Casualty Co., 927 F.2d 869, 875 (5th Cir. 1991).

56628935_1                                            2
       Case 5:18-cv-00118-KS-MTP Document 100 Filed 07/17/19 Page 3 of 5



the client.” Miss. R. Evid. 502(b). The privilege “does not demand that the communication solely

contain legal analysis or advice; rather, privilege protection attaches to those communications

that would facilitate the rendition of legal services or advice.” Baptist Health v. BancorpSouth Ins.

Servs., 270 F.R.D. 268, 273 (N.D. Miss. May 28, 2010) (citing Hewes v. Langston, 853 So. 2d 1237,

1244 (Miss. 2003)). “[I]mportantly, the Mississippi Supreme Court describes its interpretation of

the attorney-client privilege as being broad and has held that ‘the privilege relates to and covers

all information regarding the client received by the attorney in his professional capacity and in the

course of his representation.’” Baptist, 270 F.R.D. at 273 (emphasis added) (citing Hewes, 853 So.

2d at 1244).

       The work-product doctrine, in turn, protects “materials that were prepared in

anticipation of litigation” under Fed. R. Civ. P. 26(b)(3). Ishee, 2014 WL 2162753, at *3 (citing

Fed. R. Civ. P. 26(b)(3)). The doctrine “is intended to ‘shelter[] the mental processes of the

attorney, providing a privileged area within which he can analyze and prepare his client’s case.’”

Baker Pistol Ridge Gen. P’ship v. Par Minerals Corp., 2014 WL 12570913, at *1 (S.D. Miss. Feb. 25,

2014) (quoting U.S. v. Nobles, 422 U.S. 225, 238 (1975)).

       Typically, general information related to billing is not privileged, such as the total amount

a client is billed and the general nature of the work performed. Nationwide Ins. Co. v. Johnson,

2006 WL 1795925, at *2 (S.D. Miss. June 28, 2006) (citing Levinston v. Allis-Chalmers Corp., 109

F.R.D. 546, 551 (S.D. Miss. 1985)). But “itemized legal bills necessarily reveal conﬁdential

information and thus fall within the privilege.” Hewes v. Langston, 853 So. 2d 1237, 1248 (Miss.

2003). This is because itemized legal bills “may reveal the client’s motivation for seeking legal

representation, the nature of the services provided or contemplated, strategies to be employed in

the event of litigation, and other conﬁdential information exchanged during the course of


56628935_1                                        3
       Case 5:18-cv-00118-KS-MTP Document 100 Filed 07/17/19 Page 4 of 5



representation.” Id. (quoting In re Horn, 976 F.2d 1314, 1317-18 (9th Cir. 1992)). Indeed, “the

Mississippi Bar apparently views detailed billing statements as privileged and conﬁdential,” as

well. Hewes, 853 So. 2d at 1249 (citing Ethics Op. No. 246, April 8, 1999). See also Judicial Watch,

Inc. v. U.S. Dep’t of Justice, 118 F. Supp. 3d 266, 274-75 (D.D.C. 2015) (noting that it is “well-

established” and consistent with the “clear weight of authority” that billing records may contain

protected work product).

       Here, the records requested include many billing entries revealing Yelverton’s work

product or conﬁdential information related to Yelverton’s representation of McClendon. And the

fact that Yelverton was performing estate planning for McClendon does not matter. The

testamentary exception does not apply because McClendon—the testator whose billing records

are at issue—is not deceased. Swidler & Berlin v. U.S., 524 U.S. 339, 205 (1998) (communications

remain privileged during testator’s lifetime).

       Of course, it is impossible to describe the content of these entries in the public record

without revealing the protected matter itself, thereby waiving the attorney-client privilege and

protections of the work-product doctrine. To that end, Yelverton is agreeable to submitting the

billing records to the Court for in camera inspection and to redacting those portions of the records

that do not contain protected information.

       For these reasons, Yelverton requests that this Court enter an order granting the Motion

and quashing the Subpoena.

       Dated: July 17, 2019.




56628935_1                                        4
     Case 5:18-cv-00118-KS-MTP Document 100 Filed 07/17/19 Page 5 of 5



                                  RALPH A. YELVERTON

                            By:   C. Phillip Buffington, Jr. (MSB No. 7035)
                                  Timothy J. Anzenberger (MSB No. 103854)
                                  Adams and Reese LLP
                                  1018 Highland Colony Parkway, Suite 800
                                  Ridgeland, MS 39157
                                  Telephone: 601.353.3234
                                  Facsimile:      601.355.9708
                                  phil.buffington@arlaw.com
                                  tim.anzenberger@arlaw.com




56628935_1                           5
